Citation Nr: 1517025	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-02 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to a rating higher than 20 percent for Type II Diabetes Mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1967 to September 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which confirmed and continued a 20 percent rating for the Veteran's Type II Diabetes Mellitus.  That rating decision was a reconsideration of a prior, August 2010, rating decision of the same RO.  

As support for this claim, the Veteran testified at a videoconference hearing in September 2013 before the undersigned Veterans Law Judge of the Board, a transcript of which is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The weight of the evidence shows the Veteran's Type II Diabetes Mellitus does not require regulation of activities, although he uses insulin and is on a restricted diet.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 20 percent for the Type II Diabetes Mellitus.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.119, Diagnostic Code (DC) 7913 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus that VA will obtain for him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided this required notice and information in a May 2010 letter, prior to initially adujudicating his claim in August 2010, also before reconsidering it in November 2011, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the processing and adjudication of his claim, much less shown that any such error, even if for the sake of argument it occurred, is unduly prejudicial, meaning necessarily outcome determinative of his claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on a claim.  To this end, the Veteran's post-service VA treatment records as well as his non-VA treatment records have been obtained and associated with his claims file for consideration.  As part of his claim, he was also provided VA examinations that, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles, and contain the relevant findings for rating this disability in accordance with the applicable rating criteria.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes (DCs).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  All reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

Where entitlement to compensation already has been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This still may require a "staging" of the rating, however, if there have been changes in the severity of the disability warranting different levels of compensation.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus is on the state of the disability since the year immediately preceding the receipt of the claim for a higher rating for the disability.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The Veteran's Type II Diabetes Mellitus is currently evaluated as 20-percent disabling under DC 7913.  Under this DC, diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, is rated 20-percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated as 40-percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated as 60-percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated as 100-percent disabling.  38 C.F.R. § 4.119, DC 7913.

As defined in DC 7913, "regulation of activities" means "avoidance of strenuous occupational and recreational activities."  Id.  The requirement of regulation of activities due to diabetes must be based on the clinical findings of a medical professional.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).

Turning to the evidence of record, the Veteran was provided a VA examination in June 2009.  The VA examiner reports that the Veteran takes oral hypoglycemic medication, is on a restricted diet, but does not take insulin, did not have weight gain or loss in the past year, and does not have to restrict his activities in any way because of his diabetes mellitus.  The examiner attributes all limited activities, instead, to the Veteran's heart condition.  Occasional episodes of feeling dizzy and flushed are noted.  

The Veteran was provided a VA general medical examination in March 2010.  The examination report, however, includes some discussion of his Type II Diabetes Mellitus.  He is described as never having ketoacidosis or low blood sugar reactions.  It is noted that he has been instructed in a diabetic diet, though no further information is provided on the extent to which he follows that diet.  He is reported to have lost 25 pounds in that last year.  The VA examiner opines that there are no effects of the diabetes on the Veteran's daily functioning and activities.  

The Veteran notes in statements from May and June 2010 that he was then recently prescribed insulin for treatment of his Type II Diabetes Mellitus.  In light of this, an addendum opinion noting any changes in his diabetes since the March 2010 VA examination was requested.  The opinion was provided in June 2010 and the only noted changes are that he has started taking insulin and that one of his prescriptions has been switched to another medication.  


A June 2010 Physician's Statement for Diabetes, completed by physician's assistant C.K., checks a box positing the Veteran's diabetes mellitus requires insulin, restricted diet, and regulation of activities.  In the remarks section C.K. indicates the Veteran may return to work but should avoid jobs such as driving truck or operating heavy equipment.  Interestingly, though, this document is photocopied and the check box indicating regulation of activity appears to have been marked as such after the completed document was photocopied, therefore calling into question its credibility. 

Dr. M.E. completed a diabetes mellitus Disability Benefits Questionnaire (DBQ) in September 2012.  On the DBQ the doctor indicated the Veteran is prescribed insulin to be injected more than once a day; he has to avoid strenuous work, exercise, and recreational activity to avoid hypoglycemic attacks; he visits his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions twice per month; he has had no episodes of ketoacidosis requiring hospitalization over the past 12 months; he had hypoglycemia requiring hospitalization three or more times in the last 12 months; diabetes mellitus has not caused progressive unintentional weight loss; diabetes mellitus has caused progressive loss of strength; and diabetes mellitus causes swollen legs. 

A September 2012 Physician's Statement for Diabetes, received in December 2012, completed by Dr. D.F., indicates the Veteran's diabetes mellitus requires insulin, restricted diet, and regulation of activities.  The regulation of activities is further described as a need to limit physical activity to twenty to thirty minutes five times a day.  

Dr. D.F. completed a diabetes mellitus DBQ in December 2012.  On the DBQ the doctor indicated that Veteran is prescribed insulin to be injected more than once a day; he has to regulate his activities as part of medical management of diabetes mellitus; he visits his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than twice a month; he has had no episodes of ketoacidosis requiring hospitalization over the past 12 months; he has had no hypoglycemia requiring hospitalization in the last 12 months; diabetes mellitus has not caused progressive unintentional weight loss; and diabetes mellitus has caused progressive loss of strength. 

Another VA examination was provided in January 2013.  The examination report indicates the Veteran is prescribed insulin to be injected more than once per day.  Additionally, the VA examiner indicates there were no episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization in the last 12 months, no loss of strength or weight loss attributable to diabetes mellitus, and no regulation of activities required as part of the medical management of diabetes mellitus.  

In September 2013, the Veteran testified at his videoconference hearing before the Board.  He alleged that his diabetes is controlled through restricted diet, insulin injections, and restricted activity including no work, fishing, camping or anything of that nature without a constant companion.  He explained that the activity restriction was prescribed by Dr. D.F., as indicated by the December 2012 DBQ.

Later in September 2013, a VA physician completed a diabetes mellitus DBQ indicating the Veteran is prescribed insulin to be injected more than once a day; he must regulate his activities by avoiding strenuous activities; he visits his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions weekly; he has had no episodes of ketoacidosis or hypoglycemia requiring hospitalization over the past 12 months; and he has no progressive unintentional weight loss or progressive loss of strength attributable to diabetes mellitus.

The Veteran was again provided a VA examination in June 2014.  The VA examination report indicates the Veteran's diabetes mellitus is managed by restricted diet, oral hypoglycemic agents, and insulin injections more than once a day.  His condition is reported to be managed without regulation of activities, however.  He is shown to visit his diabetic care provider for episodes of ketoacidosis or hypoglycemia less than two times per month.  No episodes of hospitalization as a result of ketoacidosis or hypoglycemic reactions had occurred in the last 12 months.  Also, there is no progressive unintentional weight loss or strength loss attributable to diabetes mellitus.  

The Veteran's most recent VA examination was in March 2015.  The VA examination report notes the Veteran's diabetes mellitus is managed by restricted diet, prescribed oral hypoglycemic agents, and insulin injections more than once a day.  His condition again, however, is reported to be managed without regulation of activities.  He is shown to visit his diabetic care provider for episodes of ketoacidosis or hypoglycemia less than two times per month.  No episodes of hospitalization as a result of ketoacidosis or hypoglycemic reactions occurred in the last 12 months.  Also, there is no progressive unintentional weight loss or strength loss attributable to diabetes mellitus.  

In addition to the evidence just discussed, the record includes both VA and non-VA treatment records from throughout the appeal period.  These records show the Veteran's diabetes mellitus is managed by restricted diet and insulin injections.  No mention is made of restricted activity (or regulation of it) being required specifically for the management of his diabetes mellitus.  Also, review of these treatment records reveals no hospitalization for episodes of ketoacidosis or hypoglycemic reactions or twice a month visits to a diabetic care provider for the very same.  These records do show extensive treatment for non-service-connected heart ailments.

On the whole, then, the medical and other evidence does not support assigning a rating higher than 20 percent for the Veteran's Type II Diabetes Mellitus.  All ratings exceeding 20 percent under DC 7913 require that his diabetes mellitus necessitate regulation of activities, that is, in addition to taking insulin and having to restrict his diet.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met). Compare with Johnson v. Brown, 7 Vet. App. 95 (1994) (holding instead that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  Because of the successive nature of the rating criteria, such that the evaluation for each higher disability rating includes the criteria of each lower disability rating (at least what could be considered most of them), each of the criteria listed for the higher rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).

As such, in this case the threshold issue is whether the Veteran's diabetes mellitus requires regulation of activities (i.e., avoidance of strenuous occupational and recreational activities).  While there is a difference of opinion on this issue, given that some of the evidence indicates this is required whereas other evidence refutes this notion, the most probative of this evidence (meaning most competent and credible) shows that regulation of activities is not required.

All of the VA examination reports indicate the Veteran's diabetes mellitus does not require regulation of activities.  The June 2010 physician's assistant's statement includes a check box indicating the Veteran's diabetes mellitus requires regulation of activity.  However, the Board notices that the check mark appears to have been made following the statement being photocopied because it is the only writing on the document in fresh ink instead of photocopied ink.  There is no signature or initials in fresh ink or anything else that would indicate the check was made by the physician's assistant who completed the original document.  As a result, the Board cannot rely on this document's indication that the Veteran's diabetes requires regulation of activity as there is no foundation upon which to conclude the box was checked by the physician's assistant who completed the document prior to photocopying.  

The December 2012 DBQ completed by Dr. D.F., which the Veteran testified supported his claim, indicates the Veteran requires regulation of activities as part of medical management of diabetes mellitus.  However, the DBQ requests that the doctor provide examples of how activities are regulated.  The doctor did not provide any examples on the DBQ.  

Shortly before that, on the September 2012 Physician's Statement for Diabetes, Dr. D.F. explains the Veteran's regulation of activities to be a limitation of physical activity to twenty to thirty minutes five times per day.  In light of the doctor's failure to provide an example of regulation of activity on the December 2012 DBQ, the Board is left to conclude that the example given of the prescribed regulation of activities in the September 2012 statement is the same type of regulation of activities meant to be indicated by Dr. D.F. on the December 2012 DBQ.

With this in mind, "avoid" is defined as:  1) to make legally void; 2) void, expel; 3) to keep away from, to prevent the occurrence or effectiveness of, to refrain from; 4) to depart or withdraw from.  Merriam-Webster's Collegiate Dictionary 86 (11th ed. 2007).  A plain reading of DC 7913 would require avoid be read in line with its third definition (i.e., to keep away from, to prevent the occurrence or effectiveness of, to refrain from).  As a result, the Board finds Dr. D.F.'s statement and DBQ also do not support a finding of avoidance of strenuous occupational and recreational activities.  The statement shows Dr. D.F. is of the opinion the Veteran can perform physical activity for twenty to thirty minutes multiple times a day; therefore, it reveals a mere limitation on strenuous activity not, instead, a requirement of avoidance.

This leaves the September 2012 DBQ completed by Dr. M.E. and the September 2013 DBQ completed by a VA physician as the medical evidence supporting the Veteran's contention that his diabetes mellitus requires regulation of activity.  Each finds the Veteran should avoid strenuous activity but neither provides a basis for this conclusion.  The VA examinations, except for the January 2013 VA examination, all indicate the Veteran was examined, thereby establishing a basis for any conclusion reached about his symptoms and their consequent effects on his functioning or level or type of activity.  As the DBQs in question indicate no basis for their conclusions the Board finds the VA examinations, except the June 2013 examination, to be more probative on the issue of regulation of activity.  "Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions."  Nieves-Rodrigues v. Peake, 22 Vet. App. 295 (2008).  As the Court made clear in Nieves-Rodrigues, most of the probative value of an opinion comes from its underlying reasoning or explanatory rationale, not instead just from the conclusion ultimately reached.

The Board's determination on probative value is further reinforced by the fact that the conclusions about regulation of activity in the September 2012 and September 2013 DBQs are not supported by the treatment notes of record.  

Both VA and non-VA treatment records for diabetes from throughout the appeal period do not suggest the Veteran's diabetes mellitus requires regulation of activity as defined in DC 7913.  In light of these DBQs' failure to provide a basis for their conclusions, the fact that the other medical evidence of record does not support those conclusions further diminishes their probative value.  The Board stresses it is not reaching its own independent medical determination in coming to this conclusion but making an observation about the other evidence of record's failure to report that regulation of activity is necessary because of the diabetes mellitus.  See Colvin v. Derwinski, 1 Vet. Appl. 171, 175 (1991).  

As the DBQs articulated no basis for their conclusions and no medical report of the need for regulation of activity is found in the record, the Board will afford more probative value to the VA examinations' conclusions on this issue because they are based on physical examinations of the Veteran and are supported by the treatment notes of record.  

Additionally, the Board already has discussed why physician assistant C.K's June 2010 statement, Dr. D.F.'s September 2012 statement, and Dr. D.F.'s December 2012 DBQ do not support a finding of regulation of activities.  Nevertheless, the Board would like to note that, even if these documents were considered to support that contention, they would suffer from the same problems as Dr. M.E.'s September 2012 DBQ and the VA physician's September 2013 DBQ as they do not provide a basis for their conclusions and are not supported by the other medical evidence of record.  

The Board, therefore, is left to conclude that a rating higher than 20 percent is unwarranted.  As noted, all ratings exceeding 20 percent under DC 7913 require the Veteran's diabetes mellitus necessitate regulation of activity defined as avoidance of strenuous occupational and recreational activity, which must be based on the clinical findings of a medical professional.  While some medical professional have concluded such, the Board finds their opinions are outweighed by the contrary VA examiners' opinions that have been afforded more probative value for the reasons and bases just discussed.

In further evaluating this claim, however, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extra-schedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected condition in considering whether he is entitled to an extra-schedular rating.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for this service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's Type II Diabetes Mellitus with the established criteria found in the Rating Schedule for this disability shows that the rating criteria reasonably describe his disability level and symptomatology, as discussed above.  That is, his restricted diet and insulin treatment are expressly contemplated by the Rating Schedule.  These rating criteria also allow for higher ratings based on satisfaction of additional requirements, such as regulation of activities, episodes of ketoacidosis, or hypoglycemic episodes.  The Board also sees that he has been separately service connected for peripheral neuropathy of his lower extremities, erectile dysfunction (ED), and bilateral retinopathy associated with his diabetes, so as complications of it.  However, there is no indication his diabetes results in any additional symptoms that fall so far outside the purview of the Rating Schedule as to render its application inadequate.  


ORDER

A rating higher than 20 percent for the Type II Diabetes Mellitus is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


